Citation Nr: 1530286	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder, not otherwise specified (NOS), with a depressive disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a March 2012 rating decision, the RO denied the Veteran's claim of service connection for an anxiety disorder, NOS, with a depressive disorder.  In March 2012, the Veteran submitted a notice of disagreement (NOD) with the March 2012 rating decision.  In the July 2013 rating decision, the RO determined that there was clear and unmistakable error (CUE) in the initial March 2012 decision to deny service connection for an anxiety disorder, NOS, with a depressive disorder.  Accordingly, the RO granted service connection for an anxiety disorder, NOS, with a depressive disorder, and assigned a 30 percent disability rating, effective November 2, 2011.  

In an unappealed November 2010 rating decision, the RO denied the claim of entitlement to service connection for prostate cancer.  In the August 2013 rating decision, the RO reopened the previously denied claim of entitlement to service connection for prostate cancer and continued the previous denial on the merits.  

Although the RO reopened the claim of entitlement to service connection for prostate cancer, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board will first consider whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for prostate cancer.  As such, the matter has been re-characterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2014.).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's anxiety disorder, NOS, with a depressive disorder, has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, and sleep impairment.

2.  In an unappealed November 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for prostate cancer.

3.  Additional evidence received since the November 2010 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for prostate cancer, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating disability in excess of 30 percent for an anxiety disorder, NOS, with a depressive disorder, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.13, 4.130, Diagnostic Code 9413 (2014).

2.  The November 2010 rating decision that denied the claim of entitlement to service connection for prostate cancer is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
3.  The evidence received since the November 2010 rating decision is new and material and the claim of entitlement to service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

As to whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for prostate cancer, given the favorable action taken herein, no discussion of the VCAA requirements is required.  

The Veteran's claim for an increased initial rating for his anxiety disorder, NOS, with a depressive disorder, is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the July 2013 rating decision, the RO issued letters in November 2011 and May 2013 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and VA's respective obligations with regard to obtaining evidence.  

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), and VA treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in December 2011 and January 2014.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2011 and January 2014 VA examinations reports obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, VA has no duty to notify or to assist that has been unmet.

II. Claim to Reopen

By a November 2010 decision, the RO denied the Veteran's claim of service connection for prostate cancer because the evidence did not show that the Veteran's currently diagnosed prostate cancer was attributable to his military service.  Notice of the denial was sent to the Veteran in December 2010.  The Veteran did not appeal that denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the November 2010 rating decision consisted of the Veteran's September 2010 claim, the Veteran's DD-214, STRs, VA treatment records, and the Veteran's statements.  

Relevant evidence received since the November 2010 denial includes the Veteran's December 2012 claim, VA treatment records, the Veteran's statements, a January 2014 VA examination report, and the Veteran's submitted documents.  Specifically, in the Veteran's December 2012 claim, he alleges that his prostate cancer is due to an in-service chemical exposure, such as tetrachloroethylene.  Furthermore, he submitted an internet article suggesting a relationship between such chemical exposure and prostate cancer. 

The Board observes that although the newly added January 2014 VA examination report is new; however, it is unfavorable to the prostate cancer claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material). Nevertheless, the Veteran's statements contained in his December 2012 claim and his submitted internet article are newly added evidence, as they are suggestive of an in-service injury and a nexus between the Veteran's in-service chemical exposure and prostate cancer.  This evidence is "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to previously unestablished pertinent facts concerning in-service injury and a medical nexus.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for prostate cancer is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 30 percent disability for his anxiety disorder, NOS, with a depressive disorder, throughout the entire appeal period.  As discussed below, the Board concludes that a staged rating is not warranted. 

The Veteran's anxiety disorder, NOS, with a depressive disorder, is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 50 to 60 as determined by VA treatment providers and the December 2011 VA examiner.  These scores are indicative of serious to moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his anxiety disorder, NOS, with a depressive disorder.  After having careful reviewed the record, the Board concludes that an increased disability rating in excess of 30 percent is not warranted. 

The Veteran was afforded a VA psychological examination in December 2011.  The examiner documented the Veteran's current symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation of mood, and increased irritability.  The Veteran indicated that he frequently experiences chronic sleep impairment and achieves four hours of sleep each night.  He reported that he was married for 30 years and then divorced in 2004; since his divorce, he has been in a long term relationship.  He stated that during his marriage there were frequent verbal altercations; however, no domestic violence events.  The Veteran has not spoken to his ex-wife in 5 years.  The Veteran maintains a close relationship with his daughter; he speaks to her on a daily basis and intends to visits frequently.  The Veteran reported a consistent, detailed work history throughout the years; currently, he is employed as a veteran service officer (VSO).  He indicated that he has daily anxiety due to his employment; he experiences increased irritation at work.  He stated that he has great difficulty with his temper, primarily with clients and his supervisors.   He attributes his temper and his frustration at work to his declining health conditions such as visual, cardiac, and auditory dysfunction, his recent diagnosis of prostate cancer, drowsiness.  He stated that despite his temper and irritability, he enjoys his employment and looks forward to going to work every day and is hopeful to maintain a positive attitude in his work environment.  He socializes with coworker; but outside of his employment he avoids others.  He expressed that he is fearful that he might lose his job because his hearing loss and prostate cancer are not improving, which cause him to become depressed and drowsy.  He reported he has no substance abuse history.  He denied any suicidal ideation.  

The December 2011 VA examiner found that the Veteran did not exhibit thought or communication impairment.  Particular, his is thought process was logical and goal orientated.  His concentration, memory, and focus were more than adequate.  He was well oriented; speech was within normal limits, and his judgement was intact.  The examiner indicated that the Veteran is able to maintain activities of daily living including personal hygiene; particularly, he arrived to the VA examination adequately groomed and casually dressed.  The examiner diagnosed the Veteran with an anxiety disorder, NOS, and a GAF score of 60 was assigned.  The examiner stated that the Veteran is experiencing mild to moderately severe of symptoms.  Notably, the Veteran does not meet the diagnostic criteria for a mood disorder or a specific anxiety disorder.  The examiner opined that the Veteran exhibits occupational and social impairment "due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  

In an October 2012 VA behavioral health report, the Veteran reported he is employed, full time, and is able to efficiently complete his work on time; however, his psychiatric disability interferes with his employment.  He socializes with friends and family several times a week.  He denied any homicide ideation, hallucinations, or delusions.  The VA examiner diagnosed major depression and PTSD. 

A January 2013 VA psychiatry note documents the Veteran's complaints of anxious, tension, chronic sleep impairment, and moods of depression associated, which he stated is due to his stress at work.  He reported that he attempted to retire from his employment as a VSO; however, he was unhappy not working; therefore, he resumed part-time employment as a VSO.  He stated he is drained at the end of the work day and depressed.  He continues a relationship with his long-term girlfriend.  His hobbies include cooking and he enjoys spending time with his girlfriend.  The VA examiner found that the Veteran's speech was within normal limits, and his judgement and insight were intact.  His thought process was clear and rational.  The VA treatment provider found that the Veteran is highly motivated at work; he has lifelong anxiety about flying, due to his military service.  He was diagnosed with depression, NOS, and PTSD.  A GAF score of 50 was assigned.

VA mental health notes dated from January 2013 through July 2013, and from October 2013 to November 2013, show that the Veteran consistently continues to struggle with anxiety, chronic sleep impairment, increased irritability, and anger issues at work.  The Veteran reported that he is stressed at his employment, partly due to his tinnitus and hearing loss.  He also reported improvement with his anger and impatience with clients at his employment.  The AV treatment providers noted that the Veteran exhibits anxiousness in the presence of airplanes or helicopters.  The Veteran was diagnosed with depression, NOS, and PTSD.  GAF scores of 50 were assigned.

On VA psychological examination in January 2014, current symptoms included depressed mood, anxiety, chronic sleep impairment, difficulty adapting to stressful work like settings, and neglect of personal appearance and hygiene.  The Veteran reported he continues to experience disturbed sleeping patterns, due to nightmares of airplanes.  He stated his appetite has decreased, low energy, difficulty concentrating, and he has lack of interest in daily activities.  He reportedly was in a long-term relationship.  He stated he has a "short fuse" towards his girlfriend; however, it does not arise to the severity of domestic violence.  He has acquaintances, but he would not characterize them as friends.  He is employed as a VSO; he continues to experience increased irritation at work towards clients.  He is able to concentrate and complete tasks at work.  He reported that his supervisor gave the Veteran the highest employee review ever given.  The Veteran stated that he does not have to shave or shower for work; his girlfriend has commented that the Veteran is malodorous and should shower more frequently.  He stated his medication maintain his overall physiatric disability.  In September 2013, he had a suicidal ideation, but denied any plan or intent; he further stated that he dismissed the suicidal ideation immediately.  The VA examiner documented that the Veteran did not endorse hallucinations or delusions.  The VA examiner diagnosed a major depressive disorder with moderate to severe anxious distress.  The VA examiner explained, "this is the most appropriate DSM-5 category for the same condition previously diagnosed as anxiety, NOS, disorder under DSM-IV."  The VA examiner also stated that the Veteran's irritability symptom is attributable to his major depressive disorder.  The examiner opined that the Veteran exhibits occupational and social impairment with reduced reliability and productivity. 

The evidence shows that in addition to the service-connected anxiety disorder, NOS, with a depressive disorder, the Veteran has been diagnosed with post-traumatic stress disorder (PTSD).  See, e.g., VA mental health note dated February 2013.  The VA treatment providers have not differentiated between symptomatology associated with the Veteran's service-connected anxiety disorder, NOS, with a depressive disorder, and the nonservice-connected PTSD.  See, e.g., VA behavioral health report dated October 2012 and VA mental health note dated June 2013.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to anxiety disorder, NOS, with a depressive disorder, for the purposes of assessing the severity of that disability.

Throughout the pendency of the appeal, the Veteran's anxiety disorder, NOS, with a depressive disorder, has consistently manifested by symptoms of depressed mood, anxiety, mild memory loss, difficulty in adapting to stressful circumstances in work or work-like settings, chronic sleep impairment, and irritability.  Notably, the December 2011 VA examination report shows that these symptoms result in, no more than, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the Board finds that the Veteran's symptoms most nearly approximate the severity, frequency, and duration of the symptomatology contemplated by the current 30 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413.  

The Board finds that the next higher rating, 50 percent, is not warranted.  While there are a few symptoms, listed above, similar to symptoms associated with a 50 percent disability rating (namely, disturbances of motivation and mood, impairment of short-and long-term memory, and difficulty maintaining effective work and social relationships) the Veteran's symptoms did not arise to such frequency, duration, or severity to result in occupational and social impairment with reduced reliability.  See Vazquez-Claudio, 713 F.3d at 117.  For instance, the December 2011 VA examiner documented the Veteran's mild memory loss; however, the evidence of record does not reflect or suggest any impairment of short-term or long-term memory.  Also, throughout this appeal period, the Veteran reported that he has remained in a long term relationship since 2004 and socializes with his co-workers and daughter.  See VA examination report dated December 2011.  He reported that he enjoyed cooking and spending time with his girlfriend.  Notably, the December 2011 and January 2014 VA examination reports reflect that his speech, though processes, and thought content were all normal, and that his judgment was intact.  Although there was evidence of disturbances of motivation and mood, in terms of anxiety and depression, such symptoms are contemplated by the 30 percent rating under Diagnostic Code 9413.  The January 2014 VA examiner characterized the Veteran's psychiatric disorder as resulting in occupational and social impairment with reduced reliability and productivity; however, throughout the appeal period the Veteran's physiatric disorder has consistently shown characteristics of symptomology associated with the 30 percent rating 

criteria.  See, e.g., VA examination report dated December 2011 and VA mental health notes dated February 2013 and July 2013.  As such, the evidence shows that he was able to maintain effective social relationships, which is shown by his long term girlfriend and his good relationship with his daughter and co-workers.  Hence, it cannot be found that he had most of the symptoms that would warrant a 50 percent rating.  

The Board finds the next higher rating of a 70 percent is also not warranted.  The Board recognizes that the Veteran reported irritability during the appeal period and the January 2014 VA examiner documented the Veteran's neglect of personal appearance or hygiene, which are similar to symptoms associated with a 70 percent disability rating (such as unprovoked irritability with periods of violence and neglect of personal appearance or hygiene).  However, as to irritability, the Veteran specifically stated that he and his ex-wife and current girlfriend frequently argue; however, his temper and anger never arose to domestic violence.  See VA examination reports dated December 2011 and January 2014.  Furthermore, the Veteran reported that he experiences irritability particularly at work with his clients and supervisors; however, he stated that he wishes to provide a positive work environment and attempts to decrease his periods of irritability.  As to his personal appearance and hygiene, the January 2014 VA examiner commented that the Veteran was unshaved and neglected his personal appearance and hygiene; however, throughout the appeal period there is no other evidence supporting such a symptom.  To the contrary, the December 2011 VA examiner noted that the Veteran arrived to the VA examination as "adequately groomed" and casually dressed.  As such, the Board finds that the Veteran's symptoms of irritability and neglect of personal appearance or hygiene do not occur with such frequency, duration, or severity so as to result in occupational and social impairment with deficiencies in most areas.

The Board finds the next higher rating of a 100 percent is not warranted.  Although the Veteran reported a history of irritability with a temper and a suicidal ideation in September 2013, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  The evidence has not shown total occupational and social impairment as a result of the Veteran's anxiety disorder, NOS, with a depressive disorder.  Notably, the Veteran reported mild memory loss; however, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  Crucially, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 50 to 60, which reflect various levels of impairment from mild to serious.  The Board finds that the frequency and severity of the symptoms noted at the multiple treatment sessions and examinations conducted during this appeal that are of the utmost significance.  As the symptoms of the Veteran's anxiety disorder, NOS, with a depressive disorder, have remained considerately consistent and reflect occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's anxiety disorder, NOS, with a depressive disorder, warrants disability ratings in excess of 30 percent.

IV.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, the rating criteria specifically address the Veteran's anxiety disorder, NOS, with a depressive disorder.  As indicated above, the December 2011 and January 2014 VA examiners noted the Veteran's complaints of derepressed mood, anxiety, chronic sleep impairment, and irritability; however, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 30 percent disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his anxiety disorder, NOS, with a depressive disorder, is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's anxiety disorder, NOS, with a depressive disorder, may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Here, the evidence shows that the Veteran has been employed as a VSO, except for a brief period of time when the Veteran attempted to retire from his employment and then resumed his employment as a VSO.  The Veteran has stated that his psychiatric disorder interferes with his employment; however, he has stated that he has been able to concentrate and complete tasks given at his employment.  See VA examination report dated January 2014.   Furthermore, he stated that his supervisor gave him the highest employee review that he has ever been given.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed 

during the appeal period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  Accordingly, a clear preponderance of the evidence is against a finding that the severity of to his anxiety disorder, NOS, with a depressive disorder, warrants a TDIU.


ORDER

New and material evidence is sufficient to reopen a claim of service connection for prostate cancer has been received; to this limited extent, the appeal is granted.

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder, NOS, with a depressive disorder, is denied.


REMAND

The Veteran claims that his prostate cancer is due to chemical exposure during his military service.  See, e.g., Veteran's claim dated December 2012.  Specifically, he alleges that he was exposed to tetrachloroethylene while cleaning electronic equipment and that he inhaled various types of debris from runways.  See, e.g., Veteran's NOD, dated August 2013.

The Veteran submitted an internet article that asserts certain military bases were contaminated with chemicals, such as tetrachloroethylene.  The article suggests a nexus between such chemical exposure and prostate cancer.  See Veteran's submitted internet article dated December 2012. 

In this case, there is no indication that the AOJ attempted to obtain the Veteran's service personnel records to verify where the Veteran was stationed.  However, the Veteran's DD-214 reflects that his military occupational specialty (MOS) was a radio repairman.  The Board finds the Veteran is competent to report the circumstances of his military service, including the in-service exposure to toxic cleaning chemicals, as it is consistent with his MOS and the circumstances of his military service.  The record also reflects past employment as a field engineer with electronics equipment for eight years.  See March 2010 VA examination report.  

As to a nexus between the Veteran's in-service chemical exposure and prostate cancer, during a January 2014 VA examination, the VA examiner stated, that chemical exposure, such as tetrachloroethylene, has been linked to prostate cancer; however, she was unable to render an opinion.  Therefore, questions still remain as to the etiology of the Veteran's prostate cancer.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009)( holding a speculative medical opinion provides neither positive nor negative support for the Veteran's claim and is afforded no probative value.); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, a remand is necessary to obtain the Veteran's service personnel records and an addendum opinion, conceding the Veteran's in-service tetrachloroethylene exposure and to consider his submitted internet article in rendering an opinion.  See 38 U.S.C.A. § 5103 A (d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

2.  Then obtain records of treatment that the Veteran may have received at any VA health care facility since August 2013.  All such available documents should be associated with the claims file.

3.  Then, refer the claims file to a VA physician to obtain an opinion regarding the etiology of his prostate cancer.   

The examiner is requested to opine whether at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer had its clinical onset during his military service or is otherwise related to service, to include the conceded in-service chemical exposure, tetrachloroethylene.  

In answering the following question, the examiner should consider the Veteran's statements and the internet article supporting a suggestive nexus between such chemical exposure and prostate cancer.  See Veteran's submitted documents received December 2012.  His overall history should be considered, including his post service employment as a field engineer with electronics equipment for eight years.  See  March 2010 VA examination report.  

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


